      Case 19-50012        Doc 150       Filed 06/03/19       EOD 06/03/19 12:29:14         Pg 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 In re:                                                      Chapter 11
                           1
 USA GYMNASTICS,                                             Case No. 18-09108-RLM-11

                          Debtor.


 USA GYMNASTICS,
                                                              Adv. Case. No. 19-50012
           Plaintiff,

 v.

 ACE AMERICAN INSURANCE
 COMPANY f/k/a CIGNA INSURANCE
 COMPANY, GREAT AMERICAN
 ASSURANCE COMPANY, LIBERTY
 INSURANCE UNDERWRITERS INC.,
 NATIONAL CASUALTY COMPANY,
 RSUI INDEMNITY COMPANY, TIG
 INSURANCE COMPANY, VIRGINIA
 SURETY COMPANY, INC. f/k/a
 COMBINED SPECIALTY INSURANCE
 COMPANY, WESTERN WORLD
 INSURANCE COMPANY, ENDURANCE
 AMERICAN INSURANCE COMPANY,
 AMERICAN HOME ASSURANCE
 COMPANY, and DOE INSURERS,

           Defendants.

      NOTICE OF SUBMISSION OF AGREED ORDER GRANTING MOTION FOR
      STAY ON AN INTERIM BASIS WITH RESPECT TO NON-LIU DEFENDANTS

          PLEASE TAKE NOTICE that on March 5, 2019 the above-named Defendants filed the

Motion For Stay Of The Adversary Proceeding [Adv. Dkt. 38] (the “Motion”).



1 The last four digits of the Debtor’s federal tax identification number are 7871.
                                                                                The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
   Case 19-50012       Doc 150      Filed 06/03/19    EOD 06/03/19 12:29:14        Pg 2 of 3



       PLEASE TAKE FURTHER NOTICE that USA Gymnastics, as debtor and debtor in

possession in the above-captioned chapter 11 case (the “Debtor”), hereby submits the proposed

Agreed Order Granting Motion For Stay On An Interim Basis With Respect To Non-LIU

Defendants (the “Proposed Order”), a copy of which is attached hereto as Exhibit A.

       PLEASE TAKE FURTHER NOTICE that the Proposed Order grants an interim stay of

this adversary proceeding with respect to all Defendants other than Liberty Insurance Underwriters

Inc. (the “Other Defendants”) through and including September 18, 2019. The Proposed Order

is agreed to by and among USAG and the Other Defendants and has no effect on the order

previously entered by this Court with respect to Defendant Liberty Insurance Underwriters [Adv.

Dkt. 147.]

       PLEASE TAKE FURTHER NOTICE that the Motion has been set for a final hearing (the

“Hearing”) on September 18, 2019 at 1:30 p.m. (Prevailing Eastern Time) in Room 329 of the

United States Bankruptcy Court, 46 East Ohio Street, Indianapolis, Indiana 46204.

       PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Hearing by conference call is 1-888-273-3658, passcode: 9247462#. All

callers shall keep their phones muted unless addressing the Court. All callers must identify

themselves and the party(ies) they represent when addressing the Court. Callers shall not place

their phones on hold during the Hearing.

       PLEASE TAKE FURTHER NOTICE that copies of the Motion may be accessed through

the case website at: https://omnimgt.com/usagymnastics, or by contacting the Debtor’s attorneys,

on PACER, or from the Clerk of the Court.




                                                2
   Case 19-50012      Doc 150   Filed 06/03/19    EOD 06/03/19 12:29:14        Pg 3 of 3



Dated: June 3, 2019                              Respectfully submitted,

                                                 JENNER & BLOCK LLP

                                                 By: /s/ Catherine Steege

                                                 Catherine L. Steege (admitted pro hac vice)
                                                 Dean N. Panos (admitted pro hac vice)
                                                 Melissa M. Root (#24230-49)
                                                 353 N. Clark Street
                                                 Chicago, Illinois 60654
                                                 Tel: (312) 923-2952
                                                 Fax: (312) 840-7352
                                                 csteege@jenner.com
                                                 dpanos@jenner.com
                                                 mroot@jenner.com

                                                 Counsel for the Debtor




                                          3
